Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154629(29)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154629
                                                                   COA: 332671
                                                                   Wayne CC: 95-012837-FC
  CORY L. MANNING,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 2, 2017
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2017
         a0717
                                                                              Clerk